Fourth Court of Appeals
                               San Antonio, Texas
                                    January 15, 2020

                                  No. 04-19-00403-CV

         THE TEXAS BRANDON CORPORATION, INC. and Ronald R. Wilson,
                              Appellants

                                            v.

                      EOG RESOURCES, INC., and Fred Levine,
                                 Appellees

               From the 218th Judicial District Court, Karnes County, Texas
                           Trial Court No. 16-03-00066-CVK
                       Honorable Russell Wilson, Judge Presiding


                                     ORDER
    The Appellant’s Motion to Withdraw Martha Roxanne Radford as Counsel is hereby
GRANTED.



                                                 _________________________________
                                                 Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of January, 2020.



                                                 ___________________________________
                                                 Michael A. Cruz,
                                                 Clerk of Court